COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-240-CV
 
 
 
IN RE MARK STALLONS                                                            RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
emergency stay, and the response of the real party in interest.  The court 
is of the opinion that relief should be denied.  Accordingly, relator's 
petition for writ of mandamus and motion for emergency stay are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                  PER 
CURIAM
 
 
PANEL 
B:   HOLMAN, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: August 5, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.